258 S.W.3d 123 (2008)
Ahmad Rashad ANDERSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68418.
Missouri Court of Appeals, Western District.
July 29, 2008.
Susan L. Hogan, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Richard A. Starnes, Esq., Jefferson City, MO, for respondent.
Before SMART, P.J., HARDWICK and WELSH, JJ.

ORDER
PER CURIAM.
Ahmad Anderson appeals the denial of his Rule 29.15 motion for post-conviction relief. For reasons explained in a Memorandum *124 provided to the parties, we affirm the motion court's judgment.
AFFIRMED. Rule 84.16(b)